Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                        September 10, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 51409-5-II

                                 Respondent,                   UNPUBLISHED OPINION

          v.

    TIMOTHY E. HAAG,

                                 Appellant.

         GLASGOW, J. — In 1995, a jury found Timothy Haag guilty of aggravated first degree

murder for the death of seven-year-old Rachel Dillard, Haag’s next door neighbor. Haag

committed the crime when he was 17 years old. The trial court imposed a life sentence without

the possibility of early release. In 2018, the trial court conducted a Miller1 resentencing hearing

as required under RCW 10.95.030 and RCW 10.95.035, after which it sentenced Haag to a

minimum term of 46 years and a maximum term of life. Under this sentence, Haag would first

be eligible for release at age 63.

         Haag appeals from his sentence, asserting that the trial court’s sentencing decision failed

to comply with RCW 10.95.030 and the constitutional requirements of Miller. He also contends

that the imposed 46-month minimum term was the functional equivalent of a life sentence




1
    Miller v. Alabama, 567 U.S. 460, 487, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).
No. 51409-5-II


without a meaningful opportunity for release in violation of the Eighth Amendment of the United

States Constitution and article I, section 14 of the Washington Constitution. Finally, he argues

that the jury did not find facts to support the minimum sentence imposed on resentencing.

       We hold that the trial court took into account the factors that Miller and the relevant

statutes required. Haag has failed to show that his new sentence is the functional equivalent of a

life sentence. His sentence was within the range that the legislature has set, so the jury was not

required to find facts to support his minimum sentence. We therefore affirm.

                                              FACTS

                                         I. BACKGROUND

       In 1994, Rachel Dillard went missing from her backyard while her family was preparing

to attend a barbeque. Haag was at his home alone when Dillard went missing. Later that day,

Haag gave police permission to search his house. The police found Dillard’s body under Haag’s

bed, naked, ankles bound, and with a plastic bag over her head. The State charged Haag with

aggravated first degree murder.

       At trial, Haag admitted that he had strangled Dillard with his hands. Haag then stopped

and retrieved a belt from his closet while Dillard cried on his bed. Haag looped the belt around

Dillard’s throat and pulled it tight. Haag said that he choked Dillard with the belt for about three

to five minutes. Haag then held Dillard underwater in his bathtub to make sure she was dead.

Haag explained that he put a plastic bag over Dillard’s head because there was stuff coming out

of her mouth. Testimony at trial established that this indicated she was likely still alive when

Haag put her in the bathtub.




                                                 2
No. 51409-5-II


       The jury returned a verdict finding Haag guilty of first degree murder. The jury also

returned a special verdict finding the aggravating circumstance that Haag committed the murder

in the course of, in furtherance of, or in immediate flight from the crime of first degree

kidnapping. The trial court sentenced Haag to life without the possibility of early release.

                                    II. RESENTENCING HEARING

       While Haag was serving his life sentence, the United States Supreme Court issued its

decision in Miller, which held that a mandatory life sentence without parole for an offender who

was under 18 years old at the time of the offense was unconstitutional. 567 U.S. at 487. The

Washington Legislature responded by adopting the “Miller-fix” in 2014. LAWS OF 2014, ch. 130,

§ 9(3)(b). The new statute amended RCW 10.95.030 to establish new guidelines for sentencing

juveniles convicted of aggravated first degree murder. LAWS OF 2014, ch. 130; see also In re

Pers. Restraint of McNeil, 181 Wn.2d 582, 588-89, 334 P.3d 548 (2014).

       Under the new guidelines, sentencing courts are required to “take into account mitigating

factors that account for the diminished culpability of youth” when setting the minimum term of

confinement for juveniles convicted of aggravated first degree murder. RCW 10.95.030(3)(b).

The Legislature also enacted RCW 10.95.035, which requires that juvenile offenders like Haag,

who were sentenced prior to June 1, 2014, to life without the possibility of parole, be resentenced

consistent with RCW 10.95.030.

       In 2018, Haag was resentenced under RCW 10.95.030 and RCW 10.95.035. At his

resentencing hearing, Haag presented the expert testimony of Dr. Marty Beyer, Ph.D. and Dr.




                                                 3
No. 51409-5-II


Ronald Roesch, Ph.D. Beyer and Roesch submitted reports detailing Haag’s childhood history

based on their interviews with Haag and Haag’s family members.

          According to Beyer’s and Roesch’s reports, Haag was the youngest of five children and

had a happy childhood prior to his father leaving the family when Haag was around 5 years old.

Haag’s family struggled financially after his father left. Haag did not have many friends in

school, and his peers often made fun of him because he was obese. Haag had a difficult

relationship with his stepfather, who he described as a “jerk” and “totally self-absorbed.”

Clerk’s Papers (CP) at 64. Haag’s mother reported that Haag’s stepfather was not physically

abusive but that he emotionally abused Haag.

          Beyer’s and Roesch’s reports describe Haag’s close friendship with Dillard’s older

brother Alex Dillard.2 Haag considered Alex to be his best friend and saw him nearly every day

that they lived next door to each other. According to Haag, Alex’s stepfather and older sister

physically and emotionally abused Alex. Haag said that he was devastated and became enraged

at Alex’s family after Alex was removed from the home and placed in foster care. Haag

described himself as “a closeted homosexual when he was an adolescent” and said that he had

never had a romantic relationship or confided with anyone about his sexual orientation. CP at

87. Haag said that he was secretly attracted to Alex.

          Roesch’s report also describes Haag’s conduct while in prison. Haag had only one major

infraction, which occurred in 1997. Haag’s prison counselor reported that Haag “is a compliant

offender who is respectful to staff, has not been aggressive toward staff or other inmates, and . . .




2
    We refer to Alex Dillard by his first name for clarity.

                                                    4
No. 51409-5-II


has never presented any management problems at all during his confinement.” CP at 88-89.

Haag has participated in programs and held several jobs while in prison.

       Beyer testified that Haag was less emotionally mature as a teenager than other people at

that age. Beyer opined that Haag had been unable to identify or express his emotions, which

resulted in a “volcano of unexpressed feelings [that] came from trauma that he had experienced

earlier in his life and . . . as a teenager.” Verbatim Report of Proceedings (VRP) (Jan. 12, 2018)

at 15-17, 20. Beyer concluded that Haag’s past trauma and emotional immaturity manifested in

a brief psychotic episode at the time he killed Dillard. Beyer further testified:

       I concluded that this tragedy was the result of an unplanned explosion of a volcano
       of feelings inside of [Haag]. He was not aware of the strength of those feelings or
       their complexities, nor did he anticipate the explosion.
               He had, for years, been accumulating feelings from trauma that he
       experienced from the abandonment by his father and from being picked on in
       elementary and middle school and from psychological maltreatment by his
       stepfather. In addition, as a teenager he was living with shame and fear about the
       rejection he would likely experience if anyone were to find out about his sexual
       orientation.
               The loss of his best friend overwhelmed his capacity to contain all of these
       feelings of grief, outrage, shame, and loneliness. He was an immature 17-year old,
       particularly emotionally immature, and could not give names to his feelings nor did
       he have anyone he could share his feelings with so they were stored up.
               And their explosion was unanticipated and completely out of character with
       this young person who did well in school, who had no delinquency indicators and
       no history of aggression.

VRP (Jan. 12, 2018) at 12-13. Beyer concluded that Haag would have been deemed an

“extremely low risk for future re-offending” after he committed his offense based on his

retrospective score on the Structured Assessment of Violence in Youth assessment tool. VRP

(Jan. 12, 2018) at 36-37.




                                                  5
No. 51409-5-II


       Roesch similarly testified that Haag would have been deemed a low risk for reoffending.

Roesch also opined that Haag continued to have a low risk for reoffending as an adult, based on

Haag’s results on the HCR-20 assessment tool and other standardized risk assessment

instruments. Roesch said that Haag did not currently have any serious mental health issues that

would require treatment.

       A video of defense counsel’s interview with prison minister Kenneth Pearson was played

at the resentencing hearing. Pearson stated that he had developed a friendship with Haag while

working as the prison minister. Pearson described Haag as a “man of integrity” who tried to stay

out of trouble while in prison and who was willing to help others. RP at 104. Several of

Dillard’s and Haag’s family members also provided statements at the resentencing hearing.

       The trial court issued its resentencing decision the following week. The court began its

verbal ruling by extending its “deepest sympathies to the Dillard family and friends who have

suffered indescribable pain and utter heartbreak for the murder of Miss Rachel.” VRP (Jan. 19,

2018) at 16. The court recounted the facts underlying Haag’s crime, noting that Dillard’s death

was “ferociously brutal and unrestrained and it was a multi-stage killing, not a single act of

impulsivity.” VRP (Jan. 19, 2018) at 18.

       The trial court acknowledged that Haag had a decreased culpability for his offense

because as a teenager, he “was in a stage where his rational thinking process was based more in

the primitive amygdala versus the sophisticated frontal cortex, where fully-developed adult

brains consider and make decisions.” VRP (Jan. 19, 2018) at 19. The trial court noted:




                                                 6
No. 51409-5-II


       Indicative of a teenager’s brain is impulsivity, lack of regulation when making
       judgments and decisions, failure to adequately—adequately assess long-term
       consequences of choices, and a compromised ability to properly weigh and perceive
       risk. I have nothing to dispute that Mr. Haag’s brain development as a seventeen-
       year-old young man was any different than any other teen and as recognized by the
       higher courts.

VRP (Jan. 19, 2018) at 19-20. The trial court described Haag’s childhood as a “mixed bag of

positive and challenging circumstances, not unlike others.” VRP (Jan. 19, 2018) at 20.

Specifically, the court noted Haag’s positive childhood circumstances in having a loving and

nurturing mother, a strong academic performance in school, and participation in extracurricular

activities, such as the marching band. The court also noted Haag’s negative circumstances in

having a father who had abandoned the family, having a stepfather who was emotionally

abusive, being teased for his weight, living in poverty, and having to hide his sexual orientation.

The trial court expressed concern that Haag had not engaged in any counseling to address the

underlying issues leading to his crime.

       The trial court commented that Haag has shown “significant change and growth while in

prison,” has not received an infraction in over 20 years, and has “reached a significant level of

rehabilitation.” VRP (Jan. 19, 2018) at 24-25. The court concluded that Haag “is not

irretrievably depraved nor irreparably corrupt,” and that he had expressed “sincere remorse and

sorrow for his actions.” VRP (Jan. 19, 2018) at 25. The court explained, however, that

“rehabilitation is not the sole measure in sentencing” and that it must consider “the gravity of the

wrong committed” when determining the severity of Haag’s punishment. VRP (Jan. 19, 2018) at

25. Thereafter, the court issued its ruling, stating:




                                                   7
No. 51409-5-II


       The Legislature states that in setting the minimum term the Court must take into
       account mitigating factors that account for the diminished capacity of youth and
       further requires the Court to take into account the age of the murderer, the
       murderer’s childhood and life experiences, the degree of responsibility that the
       youth was capable of exercising, and the youth’s chances for becoming
       rehabilitated.
               I believe I have considered those factors in my comments above and the
       information that was presented to me last week at the sentencing hearing.
               So the Court is faced with the daunting task of properly weighing a
       multiplicity of factors, which include a vile, cowardly, and particularly heinous
       multi-step strangulation and drowning of a defenseless, sixty-five pound little girl
       committed by a three hundred pound seventeen-year-old young man that resulted
       in a convict[ion] for aggravated murder in the first degree. I’m also to consider the
       then-youthful brain of Mr. Haag with diminished decision-making capacity, who
       simultaneously lived through some very difficult circumstances while still enjoying
       a supportive relationship and activities. And also, a man convicted of murder who
       has exhibited a stellar track record in prison and has been assessed as a low risk for
       violently re-offending.
               In balancing these pieces of the puzzle, the Miller court and the statutory
       factors, and all the other factors that I mentioned earlier, the Court does now hereby
       impose a sentence—a minimum sentence of forty-six years in prison and a
       maximum of life in prison.

VRP (Jan. 19, 2018) at 26-27. Haag appeals.

                                           ANALYSIS

                              I. PROPER REVIEW OF HAAG’S CLAIMS

       As an initial matter, the State asserts that Haag was required to raise his claims in a

personal restraint petition rather than in a direct appeal, but the State acknowledges that we may

disregard this procedural defect and review the merits of Haag’s appeal as a personal restraint

petition. We agree that the proper method to seek review of a Miller resentencing decision is

through a personal restraint petition.

       RCW 10.95.035(3) provides: “The court’s order setting a [new] minimum term is subject




                                                 8
No. 51409-5-II


to review to the same extent as a minimum term decision by the parole board before July 1,

1986.” Before July 1, 1986, defendants could seek review of a parole board’s minimum term

decision only through a personal restraint petition. See, e.g., In re Pers. Restraint of Rolston, 46

Wn. App. 622, 623, 732 P.2d 166 (1987). Therefore, the proper method to seek review of a

resentencing decision under RCW 10.95.035 is through a personal restraint petition.

Nevertheless, to facilitate review of Haag’s resentencing claims on the merits, we disregard this

procedural defect and review his appeal as a personal restraint petition. State v. Bassett, 198 Wn.

App. 714, 721-22, 394 P.3d 430 (2017), aff’d, 192 Wn.2d 67, 428 P.3d 343 (2018).

       When a petitioner has not had a prior opportunity for judicial review, the heightened

standard for relief though a personal restraint petition does not apply. In re Pers. Restraint of

Isadore, 151 Wn.2d 294, 299, 88 P.3d 390 (2004). Instead, the petitioner need only show that

they are under restraint under RAP 16.4(b) and that the restraint is unlawful under RAP 16.4(c).

Id.; RAP 16.4. Under RAP 16.4(c), restraint is unlawful if an offender’s sentence was imposed

in violation of the state or federal constitution or Washington law. RAP 16.4(c)(2).

       Because Haag has had no prior opportunity for judicial review of the trial court’s

resentencing decision, to obtain relief he must meet only these requirements. Haag is restrained

pursuant to the trial court’s imposed sentence. RAP 16.4(b). Accordingly, we must determine

whether Haag’s restraint is unlawful.

       Our Supreme Court has determined that, in the context of sentencing juveniles in

compliance with Miller, “‘sentencing courts must have complete discretion to consider

mitigating circumstances associated with the youth of any juvenile defendant.’” Bassett, 192

Wn.2d at 81 (quoting State v. Houston-Sconiers, 188 Wn.2d 1, 21, 391 P.3d 409 (2017)). Thus,


                                                  9
No. 51409-5-II


even where we cannot say that “every reasonable judge would necessarily [have made] the same

decisions as the [sentencing] court did . . . , we cannot reweigh the evidence on review” of a

post-Miller resentencing. State v. Ramos, 187 Wn.2d 420, 453, 387 P.3d 650, cert. denied, 138

S. Ct. 467 (2017). We do not substitute our discretion for that of the resentencing court.

                       II. COMPLIANCE WITH RCW 10.95.030 AND MILLER

       Haag first contends that his restraint is unlawful because the trial court abused its

discretion by failing to comply with the requirements of RCW 10.95.030 and Miller when setting

his minimum term of confinement. We disagree.

       Under RCW 10.95.030(3)(a)(ii), offenders who committed aggravated first degree

murder when they were at least 16 years old but less than 18 years old are subject to an

indeterminate sentence with a minimum term of no less than 25 years. When setting the

minimum term, sentencing courts must comply with Miller by accounting for the offender’s

diminished culpability stemming from their youth. RCW 10.95.030(3)(b).

       The United States Supreme Court held in Miller that mandatory life sentences without the

possibility of parole violate the Eighth Amendment’s prohibition on cruel and unusual

punishment when imposed on an offender who committed their crime before the age of 18. 567

U.S. at 487. In so holding, the Miller Court recognized that “children are constitutionally

different from adults for purposes of sentencing.” Id. at 471. Juvenile offenders are “‘less

deserving of the most severe punishments’” because they “have diminished culpability and

greater prospects for reform.” Id. (quoting Graham v. Florida, 560 U.S. 48, 68, 130 S. Ct. 2011,

176 L. Ed. 2d 825 (2010)). Juvenile offenders are less culpable than adults due in part to their




                                                10
No. 51409-5-II


lack of maturity, underdeveloped sense of responsibility, impulsivity, heedless risk taking, and

increased vulnerability to negative influences and outside pressures. Id.

       In light of the diminished culpability of juvenile offenders, Miller requires sentencing

courts to consider the “‘mitigating qualities of youth’” before imposing a particular penalty. Id.

at 476 (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S. Ct. 2658, 125 L. Ed. 2d 290 (1993)).

When evaluating the mitigating qualities of youth the court must consider that

       “chronological age, ‘immaturity,’ ‘impetuosity,’ ‘failure to appreciate risks and
       consequences,’ the surrounding family and home environment, ‘the circumstances
       of the homicide offense, including the extent of his participation in the conduct’
       and any pressures from friends or family affecting him, the inability to deal with
       police officers and prosecutors, incapacity to assist an attorney in his defense, and
       the possibility of rehabilitation.”

Bassett, 198 Wn. App. at 725 (quoting Miller, 567 U.S. at 477).

       In accordance with the Miller requirements, RCW 10.95.030(3)(b) provides that when

setting the minimum term, the court must consider mitigating factors “that account for the

diminished culpability of youth as provided in Miller.” These factors include, but are not limited

to, “the age of the individual, the youth’s childhood and life experience, the degree of

responsibility the youth was capable of exercising, and the youth’s chances of becoming

rehabilitated.” RCW 10.95.030(3)(b).

       Haag does not contend that the trial court failed to consider the mitigating qualities of

youth or that it disregarded relevant mitigating evidence when resentencing him as required

under RCW 10.95.030(3) and Miller. Instead, Haag contends that the trial court abused its

discretion by failing to “meaningfully weigh” his diminished culpability and by applying

principles of retribution that improperly focused on the circumstances of his crime. Br. of

Appellant at 22.

                                                11
No. 51409-5-II


         Regarding Haag’s claim that the trial court did not “meaningfully weigh” evidence of his

diminished culpability, Miller resentencing courts have “complete discretion” when weighing

mitigating factors related to the offender’s youth. Houston-Sconiers, 188 Wn.2d at 21.

Appellate courts cannot reweigh mitigating evidence when reviewing a trial court’s Miller

resentencing decision. Ramos, 187 Wn.2d at 453. In Ramos, our Supreme Court determined that

the defendant could not show a Miller violation where the resentencing court considered the

mitigation evidence, was aware of its sentencing authority, and reasonably considered the issues

identified in Miller when imposing its sentence. Id.

         Here, in its extensive verbal ruling, the trial court expressly considered Haag’s mitigation

evidence, was aware of its sentencing authority, and reasonably considered the factors identified

in Miller and in RCW 10.95.030 when imposing its sentence. Because we lack authority to

reweigh such evidence on review, Haag fails to show that he is unlawfully restrained on this

basis.

         Haag’s claim that the trial court abused its discretion by focusing on the circumstances of

his crime and by applying principles of retribution to its sentencing decision also fails. Although

the Miller Court noted that “‘the case for retribution is not as strong with a minor as with an

adult’” in light of a minor’s diminished culpability, nothing within the Miller opinion suggests

that retributive principles are improper considerations when evaluating a juvenile offender’s

culpability for the purpose of imposing a sentence. 567 U.S. at 472 (quoting Graham, 560 U.S.

at 71). To the contrary, because “‘the retribution rationale’ relates to an offender’s




                                                  12
No. 51409-5-II


blameworthiness,” the Miller Court recognized that “‘the circumstances of the homicide offense,

including the extent of [the juvenile offender’s] participation in the conduct’” are relevant

considerations when evaluating a juvenile offender’s diminished culpability. Id. at 472, 477

(quoting Graham, 560 U.S. at 71). Because the trial court properly considered the circumstances

of Haag’s crime when weighing the mitigation evidence, and because Miller does not prohibit a

trial court from considering what punishment is appropriate in light of the nature of the crime,

Haag fails to demonstrate that he is unlawfully restrained on this basis.

                                  III. DE FACTO LIFE SENTENCE

       Next, Haag contends that he is unlawfully restrained because the trial court’s imposition

of a 46-year minimum term of incarceration amounted to a de facto life sentence without a

meaningful opportunity for release, which he asserts violates the Eighth Amendment and article

I, section 14. Because Haag fails to demonstrate that his 46-year minimum term amounted to a

de facto life sentence, we do not address whether a de facto life sentence is constitutionally

prohibited.

       In Ramos, our Supreme Court defined a de facto life sentence as “a total prison term

exceeding the average human life-span.” 187 Wn.2d at 434. Under the trial court’s imposed 46-

year minimum term, Haag will have an opportunity for release when he is 63 years old. Haag

asserts, without any supporting evidence, that the average male lifespan is 78 years. Even by

Haag’s own assertion, his imposed minimum term does not constitute a de facto life sentence as

defined in Ramos.




                                                 13
No. 51409-5-II


          Haag argues that we should instead look to the average lifespan of someone who has

been incarcerated. Haag cites to several studies that show the average life expectancy for certain

incarcerated persons is less than the general population. But Haag provides no factual support

that, apart from his incarceration, he shares the same characteristics as the subjects of these

studies, and he provides no legal support for the proposition that the court should look to the

average life expectancy of incarcerated people, which is not the standard that the Washington

Supreme Court articulated in Ramos. 187 Wn.2d at 434 (considering “the average human life-

span”).

          Haag relies on the Iowa Supreme Court’s opinion in State v. Null, 836 N.W.2d 41 (2013),

as persuasive authority that his 46-year minimum term constituted a de facto life sentence

because the minimum term provided the possibility of only geriatric release. Because our

Supreme Court defined a de facto life sentence in Ramos, Haag’s reliance on Null is misplaced.

Haag also relies on State v. Ronquillo, 190 Wn. App. 765, 361 P.3d 779 (2015) to support his

claim that his 46-year minimum term constituted a de facto life sentence. In Ronquillo, Division

One of this court determined that the juvenile offender’s 51.3-year sentence providing for release

at age 68 was a de facto life sentence. 190 Wn. App. at 768, 774-75. Again, Haag’s reliance is

misplaced because Ronquillo predated the Ramos opinion defining a de facto life sentence.

          Because Haag fails to demonstrate that he has been subjected to a de facto life sentence,

we do not reach whether such a sentence would violate the federal or state constitutions. See

State v. Hall, 95 Wn.2d 536, 539, 627 P.2d 101 (1981) (“A reviewing court should not pass on




                                                  14
No. 51409-5-II


constitutional issues unless absolutely necessary to the determination of the case.”)

                                       IV. JURY TRIAL RIGHT

       Finally, Haag contends that his restraint is unlawful because the trial court’s imposed

sentence exceeded that authorized by the jury’s verdict in violation of his constitutional jury trial

and due process rights. We disagree.

       The Sixth Amendment of the United States Constitution guarantees criminal defendants

the right to an impartial jury. “Other than the fact of a prior conviction, any fact that increases

the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury,

and proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct.

2348, 147 L. Ed. 2d 435 (2000). Similarly, any fact triggering or increasing a mandatory

minimum sentence must also be submitted to a jury and proven beyond a reasonable doubt.

Alleyne v. United States, 570 U.S. 99, 112-13, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013).

       Haag argues that RCW 10.95.030 is unconstitutional insofar as it permitted the trial court

to impose a minimum term of incarceration based on judicial factfinding regarding the mitigating

circumstances of youth. We disagree.

       Haag’s argument fails to recognize the distinction between facts that increase a

mandatory minimum sentence and facts relied upon by a trial court to impose a sentence within a

prescribed statutory range. Here, the prescribed statutory range for Haag’s crime of aggravated




                                                 15
No. 51409-5-II


first degree murder was a minimum of “no less than twenty-five years” and a maximum of life.3

RCW 10.95.030(a)(ii). The trial court’s factual findings with regard to the mitigating

circumstances of youth did not increase the mandatory minimum sentence to which Haag was

subjected for his aggravated first degree murder conviction, it remained at 25 years. Rather, the

trial court’s factual findings merely informed its discretion in sentencing Haag within the

prescribed statutory range. The Alleyne Court clearly articulated this distinction and noted that

its decision did not prohibit judicial fact finding in this context, stating:

        In holding that facts that increase mandatory minimum sentences must be submitted
        to the jury, we take care to note what our holding does not entail. Our ruling today
        does not mean that any fact that influences judicial discretion must be found by a
        jury. We have long recognized that broad sentencing discretion, informed by
        judicial factfinding, does not violate the Sixth Amendment.

570 U.S. at 116.

        Haag’s imposed sentence did not violate his constitutional jury trial and due process

rights, and he fails to show that he is unlawfully restrained on this basis. Accordingly, we affirm

his sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW




3
 In State v. Bassett, 192 Wn.2d 67, 428 P.3d 343 (2018), our Supreme Court held that
sentencing juvenile offenders to life imprisonment without the possibility of parole is
unconstitutional under article I, section 14 of the Washington Constitution. Accordingly, Haag’s
prescribed sentencing range, within constitutional bounds, was a minimum term of no less than
25 years but less than a term of life, with some opportunity for release at the expiration of his
minimum term and periodically thereafter.

                                                   16
No. 51409-5-II


2.06.040, it is so ordered.



                                   Glasgow, J.
 We concur:



 Melnick, P.J.




 Sutton, J.




                              17